Fullerton, J.
(concurring)—As I read the record from the justice’s court, it shows on its face two things, (1) that there was no valid complaint before the justice charging the defendant with crime, and (2) that the justice pronounced his judgment without complying with, and in disregard of, the plain mandate of the statute. This, in my opinion, resulted in a void, not a voidable, judgment, and, in consequence, it could be successfully attacked collaterally whenever claimed rights were sought to be maintained by it. I cannot agree with the opinion of Judge Holcomb, that a judgment of a court not a court of record may be attacked collaterally because it fails to show on its face that “the steps specified by law necessary to sustain its jurisdiction were taken.” On the contrary, I think presumptions aid judgments of courts of this class, when the attack on the judgment is collateral as it was here, as well as they aid the judgments of courts of record and of general jurisdiction. But presumptions are indulged in only where the record is silent. The record is presumed to be regular because nothing appears to the contrary. Here, however, the record is not silent. The errors rendering it void appear upon its face. There is therefore no room for presumptions, and none can be called in aid of the judgment.
*367There should be an affirmance, and I concur in the opinion in- so far as it announces that result.
Mount, J., concurs with Fullerton, J.